DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Marchand (US 2012/0195542).
	In regard to claim 1, Marchand discloses a bearing assembly comprising: a cylindrical outer tube (30, fig 2); an elongate inner tube (23) having a bore disposed about a longitudinal axis and separated from the outer tube by an annular space; 5a first annular piston (86/84) defining an annular notch (fig 3B where portions 86/84 meet to define right angle), the first annular piston disposed in the annular space and configured to move in a direction parallel to the longitudinal axis from a first position to a second position (fig 3A vs fig 3B, as described in paragraph 53); a seal (92 provides some sealing to outside of chamber) disposed in the annular space; and at least one bearing (142,144) disposed within the annular space in a first region, wherein ithe first region is bounded  by the inner tube, the outer tube, the first annular piston, and the seal (as in fig 3A/3B), wherein the bearing is configured to allow rotation of the outer tube relative to the inner tube (paragraph 15); in which the first position is characterized by a sealing contact which prevents fluid from the annular space from leaking to a region outside of the outer 15tube (as in paragraph 53 where 82U is in “tight mating contact” with 84L); and in which the second position is characterized by fluid communication between the bore and the region outside of the outer tube (as in fig 3B, paragraph 53).  

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fox (US 4,019,591).
In regard to claim 18, Fox discloses a bearing system comprising: one or more bearings (206, fig 3) disposed within a sealed chamber of variable volume (as in fig 3); a first independently movable piston (224) disposed at a first side of the chamber, having an external side exposed to a first region (above 224) and an internal side 5exposed to the chamber (as below 224); and a second independently movable piston (225) disposed at a second side of the chamber, having an external side exposed to a second region (as below 225) and an internal side exposed to the chamber (as in fig 3); in which the bearing system is configured to provide relative rotation between ifirst and second concentric tubes (as shown); and wherein the second independently movable piston is configured to move in response to a pressure differential between the first region and the second region (col. 8, line 57 – col. 9, line 3, as would move since pressure at either piston will influence pressure within chamber to balance with other piston).
In regard to claim 19, Fox discloses the second region is an underground borehole environment (as used within a borehole, the entire tool is considered within an underground borehole environment, further this claim appears as reciting intended use rather than limiting any portion of the apparatus itself).  
In regard to claim 20, Fox discloses the first region is a central passage disposed within the inner-most of the first and second concentric tubes (fig 3 where first region connects with central passage 221 via 220; also pistons may be redefined with 225 as the first piston with an external side lower surface exposed to central passage as shown in fig 3 at P2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,085,239. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other because, for example, instant claim 5 (also see instant claim 9), is generic to all that is recited in claim 9 of U.S. Patent No. 11,085,239. In other words, claim 9 of U.S. Patent No. 11,0085,239 fully encompasses the subject matter of claim 5 and therefore anticipates claim 5.  Specifically, because the specifics of claim 5 as not requiring the bearings as “interposed between the shafts” (as in claim 9) is a species of the generic category defined by the claimed “bearings contained within the chamber” (as in instant claim 5), claim 5 is anticipated by claim 9 of U.S. Patent No. 11,085,239.  Further, instant claim 11 appears anticipated by claim 1 of ‘239.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
9/22/2022